Exhibit 10.17




950 Winter Street
Waltham, MA 02451
Tel: (617) 551-4000
Fax: (617) 551-4701




June 28, 2018


Charlie Morris




Dear Charlie,


I am pleased to offer you full-time employment with Radius Health, Inc.
(“Radius” or the “Company”) as the Chief Medical Officer reporting to Jesper
Høiland, Chief Executive Officer of Radius. Your position will be based out of
our Wayne, PA corporate offices with a tentative start date of August 1, 2018,
but no later than September 4, 2018.


In the course of your employment with Radius, you will be subject to and
required to comply with all Company policies, and applicable laws and
regulations. The Company requires that, as a full-time employee, you devote your
full business time, attention, skill, and efforts to the tasks and duties of
your position with the Company. The term “Agreement” as used below shall mean
this letter agreement.


The starting salary for this position is $19,038.46 on a bi-weekly basis, which
annualized is $495,000.00 (less applicable taxes and withholdings). You will
receive your first performance appraisal in January 2019. Your performance will
be reviewed annually thereafter. Salary increases will be based on the
relationship of your salary to the market and your individual performance and
are provided at the sole discretion of Radius.


This Agreement is contingent upon, and will become effective only upon, (i) your
successful completion of a drug screening test prior to your first day of
employment; (ii) satisfactory results of a comprehensive background check
(including, but not limited to, social security number, previous employment,
conviction record, FDA/OIG/SAM debarment and education); and (iii) proof of your
eligibility to work for Radius in the United States.


Bonus Eligibility
Commencing with the calendar year 2018, you will be eligible to participate in
the Radius discretionary Bonus plan. Under this plan, your annual bonus
incentive target will be 45% of your actual base earnings for the bonus plan
year, and subject to approval by the Company’s Board of Directors (the “Board”),
would be payable annually, generally in March of the plan year following the
year to which the bonus pertains. Your actual incentive award will be based on
your individual performance and the overall performance of Radius. Your bonus
will be pro-rated during the first year of employment. The criteria and amount
of the bonus will be determined on an annual basis, in Radius’ sole discretion.
You must be employed as of the pay-out date of any bonus in order to earn and be
eligible to receive it.


Sign-On Bonus
You will be eligible to receive a Sign-On Bonus in the gross amount of
$150,250.00 (less applicable taxes and withholdings), assuming an August 1, 2018
start date. If your start date is later than August 1, 2018, the Sign-On Bonus
amount will be proportionally adjusted to account for any additional lost target
bonus up to an additional $17,887.50, and will be paid in the first pay period
following your completion of 90 days of employment. In the unlikely event your
employment is terminated for cause or should you voluntarily resign during your
first year of employment, you will be required to repay the Sign-On Bonus amount
that has been paid to you as of your termination date.







--------------------------------------------------------------------------------





Stock Options
As an inducement to your employment with the Company, and subject to receipt of
necessary Board approvals, following the date of the commencement of your
employment with the Company, Radius will grant to you 130,000 non-statutory
stock options (the “Options”) for the purchase of common stock of Radius, at a
price equal to the closing price value of Radius’ stock on the date the Options
are approved. The Options will vest as to 25% of the underlying shares on the
first anniversary of the grant date and in equal monthly installments over the
following thirty-six (36) months. The Options are intended to constitute an
“employment inducement grant” under NASDAQ Listing Rule 5635(c)(4), and
consequently are intended to be exempt from the NASDAQ rules regarding
shareholder approval of stock option and stock purchase plans. The Options shall
be subject to all terms, vesting schedules, limitations, restrictions and
termination provisions set forth in a separate stock option agreement, outside
of the Company’s Equity Incentive Plan, that shall be executed by you and Radius
to evidence the grant of the Options.


Benefits
You also will be eligible to participate in a generous employee benefits
program, an overview of which is enclosed, provided you are eligible under, and
subject to all provisions of, the plan documents governing the program. Some
benefit plans will require you to make elections and choose levels of coverage
to meet your personal needs. Effective the first of the month following your
date of hire, you will be eligible to begin participation in the Company’s
benefits plans including health and dental insurance, life insurance, short and
long-term disability, as well as Flexible Spending Accounts, and the Company’s
401(k) Plan.


You are eligible to accrue 20 days of paid vacation time per year, which shall
accrue on a pro-rated monthly basis and may be used in accordance with Radius’
regular policies. Your vacation days will be pro-rated during the first year of
employment.


All the Company's employee plans, to include all compensation and benefit
programs, are subject to change at any time, at the sole discretion of the
Company, and the plan provisions in effect from time to time will govern all
awards and benefits provided.


Severance
On or prior to your commencing employment, you and the Company will enter into
the Company’s current form of Executive Severance Agreement (the “Severance
Agreement”), which agreement will govern the payments and benefits you may
receive upon a termination of your employment with the Company. Except as
otherwise provided in the Severance Agreement, the Company's obligations to you
under this Agreement will cease upon your termination of employment for any
reason.


Confidentiality and Post-Employment Obligations
As a condition of employment, you hereby agree to execute and abide by the
Company’s current form of Confidentiality and Non-Competition Agreement
(“Confidentiality Agreement”), which may be amended by the parties from time to
time without regard to this Agreement. The Confidentiality Agreement contains
provisions that are intended by the parties to survive and do survive
termination of this Agreement. Radius expects that you will honor your
contractual and/or common-law obligations not to disclose any confidential,
proprietary or trade secret information (such as formulas, marketing or
development plans, or confidential client information) you acquired while
employed by your current or former employers. Furthermore, to the extent you
have post-employment contractual obligations to another employer, by signing
this letter you certify to Radius that you will be able to fully perform the
duties and responsibilities of your position with Radius without violating any
obligations to any former employer.


Term and Termination
This Agreement shall commence on your first day of your employment with the
Company. This Agreement is not intended to be, and should not be construed as, a
contract of employment for any specific period of time. Employment at Radius is
at-will, which means that either you or Radius may terminate your employment at
any









--------------------------------------------------------------------------------





time. Radius also reserves the right to change the terms and conditions of your
employment, including the provisions of compensation and benefits programs, at
any time.


Successors
This Agreement is personal to you and without the prior written consent of the
Company you shall not assign your rights or obligations under this Agreement,
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by your legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.


Applicable Law
This Agreement has been made under and shall be construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, disregarding any
choice of law rules that would result in the application of the laws of another
jurisdiction.


Notice
Any notice, statement or demand required to be given under this Agreement shall
be in writing and shall be sent by hand delivery against receipt, certified
mail, return receipt requested or by a nationally recognized overnight carrier
to the address of the parties first listed above or such other address as either
party subsequently provides to the other in accordance with the provisions of
this paragraph.


Waiver
The failure of either party to insist upon strict performance of any of the
terms or provisions of this Agreement or to exercise any option, right or remedy
contained in this Agreement, shall not be construed as a waiver or as a
relinquishment for the future of such term, provision, option, right or remedy,
but the same shall continue and remain in full force and effect. No waiver by
either party of any term or provision of this Agreement shall be deemed to have
been made unless expressed in writing and signed by such party.


Entire Agreement
If you accept this offer, this Agreement, the Confidentiality Agreement and the
Severance Agreement shall constitute the complete agreement between you and the
Company with respect to the terms and conditions of your employment. Any prior
or contemporaneous representations (whether oral or written) not contained in
this Agreement, the Confidentiality Agreement or the Severance Agreement or
contrary to those contained in this Agreement, the Confidentiality Agreement or
the Severance Agreement that may have been made to you are expressly cancelled
and superseded by this offer. Except as otherwise specified herein, the terms
and conditions of your employment may not be changed, except in another written
agreement, signed by you and an authorized representative of the Company.











--------------------------------------------------------------------------------







Charlie, we are thrilled to have you accept as the Company’s Chief Medical
Officer and look forward to you joining Radius. If this Agreement correctly sets
forth the terms under which you will be employed by Radius, please countersign
this letter in the space provided below. Please return your countersigned offer
letter to Deb Kauffman by e-mail by 5:00 pm (EDT) on Monday July 2, 2018. After
that date, this offer of employment will expire.




Best regards,




/s/ Jesper Høiland                    
Jesper Høiland
President and Chief Executive Officer


This letter supersedes any and all prior understandings, whether written or
oral, relating to the terms of your employment. By signing below, you agree that
you are not relying on any representations other than as set out above, and that
you accept employment with Radius on the terms set forth in this letter.




Signature: /s/ Charles Morris        Date: July 2, 2018    




cc: D. Kauffman







